DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Non-Final Rejection on the merits of this application. Claims 1-7 are rejected and currently pending, as discussed below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
Input/output unit” in Claims 1, 2 and 3. This limitation will be interpreted to cover only a touch panel, as described in page 11, line 8 of the Specification.
“Vehicle position identifying unit” in Claims 1 and 8. This limitation will be interpreted to be a computer-implemented program within the control device 15, as described in Figures 1, and page 12, paragraph 3 of the Specification.
“Action plan unit” in Claims 1-7. This limitation will be interpreted to be a computer-implemented program within the control device 15, as described in Figures 1, and page 14, paragraph 5 of the Specification.
 “Position detection unit” in Claims 4, 6 and 7. This limitation will be interpreted to be a computer-implemented program within the operation terminal 3, as described in Figures 1, and page 11, paragraph 5 of the Specification
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1-7 rejected under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim element “ input/output unit”, “vehicle position identifying unit”, “action plan unit”, “position detection unit”  is a limitation that invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Application does not disclose any means in the specification.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-7 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwabara et al. [US 2020/0142400 A1], hereinafter referred to as Kuwabara.
 	As to Claim 1, Kuwabara discloses a vehicle control system, comprising: a terminal including an input/output unit and configured to be carried by a user ([see at least Fig. 1, 0026 and 0027]) ; and a control device configured to perform wireless communication with the terminal ([see at least Fig. 1, 0026, 0027 and 0029]) and to execute autonomous parking processing to move a vehicle to a parking position and to park the vehicle at the parking position ([see at least Fig. 1, 0026, 0027, 0030, 0034, 0052 and 0085]), wherein the control device includes a vehicle position identifying unit configured to detect a position of the vehicle ([see at least 0040, 0044, 0046 and 0081]), and an action plan unit configured to set a reference position ([see at least Fig. 2B, 0037, 0072, 0073, 0089 and 0090]).  

As to Claim 2, Kuwabara discloses a vehicle control system, wherein the action plan unit is configured to compute a recommended position suitable for the user to perform a remote operation of the vehicle by using the terminal outside the vehicle without moving, to set the reference position to the recommended position, and to compute the traveling route such that the condition is satisfied, and the input/output unit is configured to display the recommended position and the traveling route ([see at least Fig. 1, 0055, 0069, 0070, 0076 and 0089]).  

As to Claim 3, Kuwabara discloses a vehicle control system, wherein the action plan unit is configured to set the alighting position such that the alighting position is closer to the recommended position than the parking position and to stop the vehicle in which the user rides at the alighting position ([see at least Fig. 2B, 0037, 0072, 0073, 0089 and 0090]).  

As to Claim 4, Kuwabara discloses a vehicle control system, wherein the terminal includes a position detection unit configured to detect a terminal position that is a position of the terminal, and when the action plan unit determines that the terminal position received from the terminal does not correspond to the recommended position after the action plan unit computes the traveling route, the action plan unit sets the reference position to the terminal position and ([see at least Fig. 2B, 0037, 0072, 0073, 0089 and 0090]).  .  

As to Claim 5, Kuwabara discloses a vehicle control system, when the action plan unit determines, at a certain timing while the vehicle is traveling, that the terminal moves from the reference position based on the terminal position, the action plan unit sets the reference position to the terminal position at the certain timing and computes the traveling route again such that the condition is satisfied ([see at least Fig. 2B, 0037, 0072, 0073, 0089 and 0090]).  .  

As to Claim 6, Kuwabara discloses a vehicle control system, wherein the terminal includes a position detection unit configured to obtain a relative distance from the vehicle to the terminal, and when the action plan unit receives the relative distance from the terminal and estimates that the relative distance will exceed the prescribed value if the vehicle travels F2699US-26-along the traveling route, the action plan unit estimates a current position of the user based on a change in the relative distance, sets the reference position to the estimated current position, and computes the traveling route such that the condition is satisfied  ([see at least Fig. 2B, 0037, 0072, 0073, 0089 and 0090]).  

As to Claim 7, Kuwabara discloses a vehicle control system, wherein the terminal includes a position detection unit configured to detect a terminal position that is a position of the terminal, and the action plan unit sets the reference position to the terminal position and computes the traveling route such that the condition is satisfied ([see at least Fig. 2B, 0037, 0072, 0073, 0089 and 0090]).  



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.